.   .




    OffICE OF THE ATTORNEY     GENERAL   OF,TEXAG
                      AUSTIN
.




    non. C. R. T'eminf$oa, Pn~o a



              Tha reooa33 of the .Soo:*ctflry
                                           of 3taters opcice re-
    vet21thet 12. X. J. CroPoct was Zcosidezt of t?.o Gulf COaat
    y;sterCoqxiny, a C~m23:Io o~rp~ration, on &wot 6, 133s.

              Act3 1834, 4Srd Le&slatui*ej 4.thCalled je3dIon,
    inSO     19;    Ch.
                 7, C?.O6tin$ tho LO%XZ? Colorn.doRiver Authority,
    rcrds, In port, a3 follo::3:
                      qJrovidsd
                            that no pcraon shall be eligible
             for                  1:'he h33,
                    3ucl-1 a~pOIhti~IOn%     during t219 p-cccd-
             135    t?.qe    (3) bcforo hi3 npgointmsnt bocn
                                   ycnr3
             enploy$  by'an oltctric ~oxcr end lir,htcoqmy,
             gc3 coqmy , tclcp>onc coiqany, or any other util-
             lty oorqmy af Eriykind Or ch&roCtcr xhat3oevor.*
             (Underscoring 01.~3)
              Sinoo the facts .shOi'ltht Yr. X. J. Crofoot ~133
    the i‘residontof the hCrqtO:'OXoncztioned cOrFO?ationj ;ivr-                     '
    Inx;tl:opccediny t&xo (3) year 3 before his op;oi,asc:e,:crrt to
    the Board of Dirootom Of thic,  LOX;er COlWQdO River Authority,
    the dcteminiq    ~c3tIon  xould   GOCSI t0 kc!w!lctk~r or nOt ho
    \mmdo:ploycd by the 3sj.doorporations -&thin the zzeaninx02
    the hoo~e .o_ucteCrart of the Aot creatind the Laxer coloro~0
    River J,uthorIity
                    .        -
                      %%a &a         ~~e~~~loyod*t
                                                ha3 mmy   zssniqo.   N It 93~ nean
    any person who rczder:r2
                           labor .or scrvico to Another.                 wl’latson
    v.     XQ.     cc.,     50         ft could Inclu~~cevery ,,;e-
                                 3?. 1.1. a.   ma.
    JO.?in ~~$Yl$ij
                ..pyi*
                u . \r~'e.6-r.
                             &-~~~df&ti-~;l-%it?i6rit
                                                    rO;?;zrdto-hi3
    &rGdq Or rank,   or the nature  of kio  dutir3.  Ia're Stryi:er
    ot (11,63 N. x. 525. As us04 in Its broadest 3eU30’, the
    SJord %n~loyedq8 denotes every person who I3 in the ,sorvioo
    or a oorgooratlon. 32 L.2.A. Q7 Zt pa&e 113, The word "ez-
    ploy&* denotc3 028 *.&o,rim~era Oervice. Sot 'h%h3tcr~~sm.
    f~tcrnatiO361 3Ictiomry, 3OCO:ld ZditIO!l.




                          yieiuote frc.2hbbdtt V. L:o::'i~,
                                                         77 I<.'.?!.
                                                                  94, C3.fOl"
    loxs :
           n   anyone e:i~lcycJby R corporation in arq
           ..a
     cnpocitjjmay parhara be consi?mrcd as ezplojjecof
     the co7pcrntion (aA if frm the context such as:
     pccrdl to bc tte mxnin~,.thc    officera of' the cor-
     Foratior,ni,:hSbe irrtondecl by tba tcr::urdar 8om
     cirom~tacccs) .,.**
          The question ie: -Vhat is the sense in ~ihichL,he
word ~ezployc~I*~
                13 123~4in tho above c,uotodpzrt.of the Xct
crentiq t,k.eLo::er ColornCo River hutbority? Ceriafcly this
is to be de:crsL!:eC!fro:1t:leocntst, end the apynrent 6b$jcct
aau pxpoi;a of tllo pcvi3lcr..

          It cann.otbe said t!z:stt& presideat ci a ccqcr-
aticn is not in the SSFS~.CCof the carporction. IS ho not
.tho qcnt of t:ic corgoretion :vit?in t>a scope cii~oxu-a dele-
&at& to hi!!by the bonrd of directors7 Soes he.20: enforce
&m¶ defend the various rlzhts of thu cor~croticn7 IS he not
promoting the intsrcst;:of the ccr;croti.ozz % believe that
tImso r,ucsticr~sma only be 4rmfcrsd in the rftiratetivo.

                 Ih6.Lq$.slaturc plainly ir.&icctteCt?,ot  til persons
 oxpl.oyc0by 8 utility cozpcny->fit%.nt?ree j'ofir3        prccedin~
 the    Cute of s~;ointmnt 3hculC not be eliqiblc for aaid a;-
 ~i&-tm3Iit,       X3 there imy eoui%Iaridlogical remon for saying
 that the cf?icsrs of e nti'litycoqmy          We not esglcye~ by.
 that ccr;oratico within tho :xzninrjof the.Aot? ';;c thiak
 not. WQ cc?zn,ot      believe that tho Legislature inteabe:lthat
 such a oonatruoticn ehould be~plrtced-02 th&~~Ier@,c~c-_r_o     mm-
 tioned oocticn of the .ct,~ ~T'c~thecotitrnYy,it would op~car
.thot them        13 a far fpeator ret2300 for saying t!latt:?eoffi-
 ccz'sof a utility company are incli:~iblcthan t&?re ia for
 sayid;;that only tho subordinzte eqloyoos, aa:aely,the ol-arks,
 ;;a.mcsg and.evcn the janitor, are~Inell&bla.            The pctcsibi-
             A r,isonief and evil arising out of tineappoiritrtmtof's
  subordinate e~;?lcyecof a utility-coqmy         i.3for lez~sccqcr-
  od to that of appointins anofficer 0: h utility con~my vfho,
  no Cou%, is a stookhclder axI who would be is a positfon
  to pCrsO?.nllybenefit fro;rthe nppolzt?xz& to t2.cIJmra Of
 Dircotcrs of thc.l.oacrCclcrnclcFlivi:r      Authority.
                                                                    845




          -&3 concl.\;Ee
                       es",yox are 30 i?&i.x5 l&it ty:c &pl:GiF:-
ted of 3. ‘II.  J. *ofcot to the Bx.rt.of ‘iiractr?rs~3 tkc
t,owr Cclornio River ,Witority 13 I n Siroct violetlo~~oi” t30
kcrcinzbG?c xontiorrod 3ecticn of tileAct croatiq tf;eLGm?r
                            I;:r..Crol"oot
ColornGc Bivcr hct:tSlcrit;y.           I:,t%rafcre inali-
gibl6 fcr t!:cRp;oinkent *WJth Bo&d cf 3ircctora,cl the
I,o~ver
      Colorado IIivcrAut?rority..

                                      Yo*ws very tru>J